 



Exhibit 10.16

AMENDMENT AND RESTATEMENT OF

SHAREHOLDER AGREEMENT

     THIS AMENDMENT AND RESTATEMENT OF SHAREHOLDER AGREEMENT (this “Amendment
and Restatement”) is entered into as of the 22nd day of December, 2004 by and
among IRWIN HOME EQUITY CORPORATION (the “Corporation”), IRWIN FINANCIAL
CORPORATION (“Irwin Financial”) and ELENA DELGADO (“Delgado”) for the purpose of
amending and restating that certain Shareholder Agreement among the parties
hereto dated as of October 8, 1996, as amended (the “Shareholder Agreement”).

     WHEREAS, the parties entered into the Shareholder Agreement under
circumstances and for reasons set forth more particularly in the Recitals
contained in the original Shareholder Agreement.

     WHEREAS, the parties desire to amend and restate the Shareholder Agreement
in its entirety for the purpose of, among other things, restoring certain
provisions that had been deleted from the original Shareholder Agreement through
subsequent amendments thereto and clarifying certain terms and conditions
governing the valuation of Delgado’s common equity interest in the Corporation
upon a disposition of such interest.

     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

     Section 1. The Shareholder Agreement shall be, and hereby is, amended and
restated in its entirety to be in the form attached hereto as Exhibit A. For
purposes of reference and illustration and not by way of limitation, the
revisions to the Shareholder Agreement to be given effect by this Amendment and
Restatement are reflected in the redlined and highlighted document attached
hereto as Exhibit B (it being understood that the Amended and Restated
Shareholder Agreement attached hereto as Exhibit A shall be the controlling
document evidencing the definitive agreement of the parties related to Delgado’s
common equity interest in the Corporation).

     Section 2. Each party hereto shall do and perform, or cause to be done and
performed, all such further acts and things and shall execute and deliver all
such other agreements and documents, including, but not limited to, the Amended
and Restated Shareholder Agreement attached hereto as Exhibit A, as are
necessary to carry out the intent and the provisions of this Amendment and
Restatement.

[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment and
Restatement as of the day and year first above written.

        IRWIN HOME EQUITY CORPORATION
 
     
By:
  /s/ Thomas D. Washburn  
Printed:
  Thomas D. Washburn  
Title:
  Chairman  

DELGADO:

   
/s/ Elena Delgado

 
Elena Delgado
 

        IRWIN FINANCIAL CORPORATION  
By:
  /s/ Matthew F. Souza  
Printed:
  Matthew F. Souza  
Title:
  Senior Vice President/Secretary  

2



--------------------------------------------------------------------------------



 



Exhibit A

IRWIN HOME EQUITY CORPORATION
AMENDED AND RESTATED
SHAREHOLDER AGREEMENT

     THIS AMENDED AND RESTATED SHAREHOLDER AGREEMENT (this “Agreement”) is
entered into as of the 22nd day of December, 2004, by and among IRWIN HOME
EQUITY CORPORATION (the “Corporation”), IRWIN FINANCIAL CORPORATION (“Irwin
Financial”) and ELENA DELGADO (“Delgado”) for the purpose of amending and
restating that certain Shareholder Agreement dated as of October 8, 1996, as
amended, among the parties hereto.

RECITALS

     A. The Corporation was incorporated under the laws of the State of Indiana
on September 1, 1994. Copies of the Corporation’s Amended and Restated Articles
of Incorporation, Bylaws and organizational resolutions have been delivered to
Delgado prior to the date hereof.

     B. The authorized capital stock of the Corporation consists of 10,000,000
shares of common stock, without par value (“Common Stock”), and 300,000 shares
of Cumulative Preferred Stock, (“Preferred Stock”) (shares of Common Stock and
Preferred Stock collectively referred to as “Shares”). References herein to a
“Delgado Share” (or “Delgado Shares,” as the context requires) means any
share(s) of Common Stock beneficially owned by Delgado from time to time that
are subject to this Agreement.

     C. Delgado is an initial director of the Corporation, its President and
Chief Executive Officer and a key employee.

     D. The Board of Directors of the Corporation has adopted resolutions
authorizing the issuance of five (5) shares of Common Stock to Delgado, subject
to the execution of this Agreement by Delgado, and pursuant to its terms and
conditions.

     E. The parties desire to set forth their agreement regarding certain terms
and conditions relating to the issuance of Common Stock to Delgado, the vesting
of those Shares, the transfer of Shares and certain restrictions thereon,
certain put rights of Delgado upon a Change in Control (as defined below),
certain call rights of the Corporation, and certain other matters relating to
Delgado’s equity ownership in the Corporation.

     F. Irwin Financial, a diversified financial services company, organizes and
conducts its various operations through a line of business organizational
structure, within which its separate businesses fund their operations through
Irwin Financial’s wholly-owned subsidiary,

3



--------------------------------------------------------------------------------



 



Irwin Union Bank and Trust Company, a state-chartered commercial bank organized
under the laws of the State of Indiana (“IUBT”).

     G. The Corporation is a subsidiary of IUBT.

     H. Irwin Financial’s consolidated home equity line of business segment is
comprised of: (i) the portion of IUBT’s “wholesale bank” division within which
IUBT’s national home equity lending operations are funded and certain related
assets are held, (ii) the Corporation, (iii) Irwin Residual Holdings
Corporation, an Indiana corporation (“Residual Holdings”), and (iv) Irwin
Residual Holdings Corporation II, an Indiana corporation (“Residual Holdings
II”) (collectively, the “Home Equity Business Segment”).

     I. The parties have also entered into a shareholder’s agreement relating to
certain federal and state income tax issues arising with respect to certain of
Delgado’s rights hereunder (the “Related Agreement”).

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

Issuance of Shares to Delgado; Vesting; Restrictions on Transfer

     Section 1.01. Issuance of Shares. Subject to the terms and conditions of
this Agreement, the Corporation agrees to issue to Delgado five (5) duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock.

     Section 1.02. Vesting.

     (a) Vesting Schedule. The shares of Common Stock issued to Delgado shall
become vested in accordance with the following schedule:

         

  Date   Number of Delgado Shares Vested

       

  March 9, 1994   1.67

  March 9, 1995   1.67

  March 9, 1996   1.66

4



--------------------------------------------------------------------------------



 



The parties hereto agree that this Agreement confirms the arrangement
contemplated by Delgado and the Corporation as of the date of Delgado’s first
employment with the Corporation on September 14, 1994.

     (b) Effect of Termination of Delgado’s Employment.

          (i) In the event Delgado’s employment with the Corporation is
terminated by the Corporation for Serious Cause (as defined below) all Delgado
Shares (as defined in Section 1.04 hereof), whether or not vested, shall be
forfeited by Delgado and shall be, and shall be deemed, transferred to the
Corporation without additional consideration therefor. For purposes hereof,
“Serious Cause” shall mean felony indictment or conviction, indictment or
conviction for a crime involving moral turpitude, theft, or dishonesty, breach
of fiduciary duty to the Corporation, intentional disclosure of trade secrets or
other confidential or proprietary information of a material nature detrimental
to the Corporation.

          (ii) In the event Delgado’s employment with the Corporation is
terminated by the Corporation for Cause (as defined below), other than Serious
Cause (which is addressed in paragraph (i) above), is terminated by Delgado, or
is terminated by reason of death or disability of Delgado, all unvested Delgado
Shares shall be forfeited by Delgado and shall be, and shall be deemed,
transferred to the Corporation without additional consideration therefor. For
purposes of paragraph (i) above and this paragraph (ii), Delgado appoints and
authorizes the Corporation as her attorney-in-fact, coupled with an interest, to
complete the transfer of forfeited Delgado Shares as contemplated above. For
purposes hereof, “Cause” shall mean (1) the occurrence of any act or omission by
Delgado constituting fraud, gross negligence, or malfeasance materially
detrimental to the Corporation; (2) Delgado’s failure to meet the reasonable
expectations of the Corporation’s Board of Directors in the performance of
duties and responsibilities reasonably assigned to her or in connection with the
Corporation’s attainment of financial performance goals, as determined by IHEC’s
Board of Directors, which financial goals (A) shall take into account factors
which shall include, but not be limited to, the original financial projections
for the Corporation, the Corporation’s market conditions, and the performance of
the Corporation’s competitors, and (B) shall be determined in such a manner as
to be reasonably obtainable by the Corporation, adjusted in order to reflect
factors beyond the reasonable control of Delgado; or (3) a material breach by
Delgado of any term or condition of this Agreement. “Cause” shall not exist
hereunder unless and until Delgado shall have been given at least sixty
(60) days written notice of the occurrence of the relevant act or omission or
her failure to meet reasonable expectations of the Corporation’s Board of
Directors. During this sixty (60) day notice period, Delgado shall be given an
opportunity to cure and/or correct any deficiencies or concerns noted by the
Corporation’s Board of Directors. The notice period may be extended by the
Corporation’s Board of Directors.

          (iii) In the event Delgado’s employment with the Corporation is
terminated by the Corporation without Serious Cause and without Cause, all
unvested Delgado Shares shall become vested.

5



--------------------------------------------------------------------------------



 



          (iv) In the event of a Change in Control (as defined below) of Irwin
Financial, all unvested Delgado Shares shall become vested. For purposes hereof,
“Change in Control” shall mean the occurrence of any of the following: (A) any
person (other than an existing shareholder or group of shareholders of Irwin
Financial, an affiliate of Irwin Financial, Irwin Financial, or an employee
benefit plan established or maintained by Irwin Financial) is or becomes the
beneficial owner (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended [the “Exchange Act"]) of securities of Irwin Financial or the
Corporation, as the case may be, representing more than fifty percent (50%) of
the combined voting power of Irwin Financial’s or the Corporation’s, as the case
may be, then outstanding securities, or (B) upon approval by Irwin Financial’s
or the Corporation’s, as the case may be, shareholders of (1) a merger or
consolidation of Irwin Financial or the Corporation, as the case may be, with a
non-affiliate in which the non-affiliate is the survivor (2) a sale of all or
substantially all of the assets of Irwin Financial or the Corporation, as the
case may be, (other than to an affiliate), or (3) a plan of liquidation or
dissolution of Irwin Financial or the Corporation, as the case may be.

          (v) In the event of the death or disability of Delgado, to the extent
that less than fifty percent (50%) of the Delgado Shares have already then
vested, that number of Delgado Shares shall vest as is necessary to result in an
aggregate of fifty percent (50%) of the Delgado Shares constituting vested
Delgado Shares.

     (c) Vesting of Any Substituted Securities. For purposes hereof, shares of
capital stock or other securities of the Corporation or any successor or assign
which are issued in respect of, in exchange for or in substitution of Delgado
Shares by reason of any stock dividend, stock split, reverse split,
recapitalization, reclassification, combination, merger, exchange or
consolidation shall be deemed vested in the same proportion as the underlying
Shares on which such shares of capital stock or other securities were issued are
deemed vested. Such shares of capital stock or other securities issued in
respect of, in exchange for or in substitution of Delgado Shares which have not
vested shall thereafter vest in the same manner as such underlying Delgado
Shares on which such shares or other securities would have vested, except as
provided in paragraph (b), above.

     (d) Put Right Upon Certain Events. In the event Delgado’s employment with
the Corporation is terminated by the Corporation without Serious Cause or
without Cause, or in the event of the death or disability of Delgado, Delgado
(or her legal representative, as the case may be) shall be entitled to exercise
the Put provided for in Section 3.01.

     Section 1.03. Payment of Certain Taxes Upon Issuance of Shares. The
Corporation agrees to pay any federal or state income tax liability incurred by
Delgado in respect of (a) the issuance to her of the Delgado Shares; (b) the
issuance of any shares to Delgado pursuant to Section 4.02; and (c) the payment
to be provided under this Section 1.03. Delgado agrees to make an election under
Internal Revenue Code Section 83(b) within 30 days of the issuance of the
Delgado Shares with respect to the treatment and valuation for income tax
purposes of the issuance of the Delgado Shares, and at the Corporation’s
request, to make any available similar election for applicable state income tax
purposes.

6



--------------------------------------------------------------------------------



 



ARTICLE II

Repurchase

     Section 2.01. Call Right.

     (a) Call Exercise and Purchase. The Corporation shall have the right
(“Call”) to repurchase the Shares from Delgado (or her legal representative) for
the “Repurchase Price” (as defined below) any time after December 22, 2004. The
Call shall be exercisable at any time by delivery of written notice (the “Call
Notice”) to Delgado. The date of exercise of the Call shall be the “Effective
Date.” In the event that the Corporation exercises its Call, the purchase price
(“Repurchase Price”) for each Delgado Share to be purchased pursuant to the Call
Notice shall be equal to the “Fair Market Value” thereof as defined and to be
determined in accordance with Section 2.02 hereof, plus interest thereon from
the Effective Date at the national prime rate as reported in The Wall Street
Journal as of the Effective Date (the “National Prime Rate”). The Repurchase
Price shall be increased or decreased appropriately, without duplication, to
reflect any distribution of shares of Common Stock or other securities of the
Corporation or any successor or assign of the Corporation which is made
following the Effective Date in respect of, in exchange for or in substitution
of such Shares by reason of any stock dividend, stock split, reverse stock
split, recapitalization, reclassification, combination, merger, share exchange
or consolidation.

     Section 2.02. Determination of Fair Market Value.

     (a) Initial Valuation. As used herein, the “Fair Market Value” of a Delgado
Share shall be determined in accordance with the provisions of this Section 2.02
(with the date such Fair Market Value is finally determined hereunder being
referred to herein as the “Valuation Date”).

i. The board of directors of the Corporation (“Board” or “Board of Directors”)
shall determine the Fair Market Value of each Delgado Share as of the Effective
Date (“Initial Valuation”), which Initial Valuation may, but need not, be based
on the opinion of an independent appraiser engaged by the Corporation upon
authorization by the Board.

ii. All costs incurred in connection with the Initial Valuation shall be borne
by the Corporation. The Initial Valuation shall be set forth in a written notice
(the “Valuation Notice”) delivered by the Corporation to Delgado (or her legal
representative) as soon as practicable following the Board’s receipt of the
independent appraiser’s opinion, if any, with respect to the value of the
Delgado Shares, but in any event within 60 days following the Effective Date or
the Exercise Date, as the case may be.

iii. If Delgado (or her legal representative) shall not have disputed the
Initial Valuation by delivery of a written notice of said dispute to the
Corporation within 20 days after the Corporation’s delivery of the Valuation
Notice, the Initial Valuation shall be binding upon the parties as the Fair
Market Value.

7



--------------------------------------------------------------------------------



 



     (b) Second Appraisal. In the event that Delgado (or her legal
representative) shall dispute the Initial Valuation within such 20-day period,
Delgado (or her legal representative) shall, at her sole expense, retain a
qualified appraiser (the “Second Appraiser”) of her own choosing to make a
second appraisal (the “Second Appraisal”) of the Fair Market Value of each
Delgado Share. Any Second Appraisal shall, in any event, be completed within
30 days following delivery of the original Valuation Notice.

i. If the Second Appraisal is less than the Initial Valuation, the Initial
Valuation shall be binding upon the parties.

ii. If the Second Appraisal exceeds the Initial Valuation by an amount not
greater than 10 percent of the Initial Valuation, the Fair Market Value of each
Delgado Share shall be the average of the Initial Valuation and the Second
Appraisal.

     (c) Third Appraisal. In the event that the Second Appraisal exceeds the
Initial Valuation by an amount greater than 10 percent of the Initial Valuation,
the Board and the Second Appraiser shall act in good faith to select a third
appraiser who shall conduct a third appraisal (the “Third Appraisal”). Any Third
Appraisal shall, in any event, be completed within 20 days following delivery to
the Corporation of the Second Appraisal.

i. The Third Appraisal shall be final and binding upon the parties.

ii. If the Third Appraisal of the Fair Market Value of each Delgado Share
determines an amount which is closer to the amount determined by the Second
Appraisal than to the amount determined by the Initial Valuation, then the
Corporation shall reimburse Delgado for the cost of the Second Appraisal.

     All costs with respect to the fees and expenses paid or payable to the
appraiser that issues the Third Appraisal shall be shared equally by the
Corporation and Delgado (or her legal representative). All other costs incurred
in connection with the Third Appraisal shall be borne by the party incurring
such costs.

     (d) Line of Business Components. In determining “Fair Market Value” of the
Delgado Shares hereunder, all appraisers shall take into account, but without
duplication, the internally prepared income statement and balance sheet for the
Home Equity Business Segment, presented on a consolidated basis up through the
end of the month immediately preceding the Effective Date or the Exercise Date,
as the case may be. The appraisers shall also take into account the factors
described in Section 2.02(h) below.

     (e) Other Bank Assets. The parties recognize and understand that the
balance sheet for the Home Equity Business Segment shall not include assets of
IUBT other than those assets employed exclusively in the Home Equity Line of
Business Segment, and in any event shall not include pro rata portions or
allocations among IUBT’s various other business segments of IUBT assets. The
parties acknowledge that the Home Equity Business Segment shall not include
programs not administered in conjunction with the Corporation.

8



--------------------------------------------------------------------------------



 



     (f) Cooperation and Disclosure. The Corporation and Delgado each agree to
make available to the other and to the relevant appraisers the information used
to analyze and develop Fair Market Value in connection with the Initial
Valuation and any decision by Delgado on whether or not to dispute the same.

     (g) Compliance; No Ownership in Other Entities. Notwithstanding anything in
this Agreement to the contrary, (i) under no circumstances shall the
Corporation, Irwin Financial or IUBT be obligated to do anything that would
cause a violation of any Federal, state or local laws, including without
limitation any banking laws, and (ii) Delgado shall have no ownership interest
in IUBT or Irwin Financial, or rights as against IUBT (it being understood that
the foregoing provision shall not preclude Delgado from owning shares, or
options to acquire shares, of common stock of Irwin Financial).

     (h) Parties’ Intent Concerning Valuation Principles. The parties agree that
it is the intent and purpose of this Section 2.02 that the “Fair Market Value”
be determined in accordance with Revenue Ruling 59-60, a copy of which is
attached hereto as Exhibit A, and the appraisers shall take into account the
various factors set forth in Section 4 of Revenue Ruling 59-60; provided,
however, that such factors shall not have the effect of altering or removing the
consideration of the financial statements described in Section 3.03(d) above or
other valuation principles described in this Section 3.03. The calculation of
the aggregate Fair Market Value of all issued and outstanding shares of Common
Stock shall include and reflect, after taking into account all liabilities of
the Home Equity Business Segment (including any inter-company debt owed to Irwin
Financial or any affiliate thereof) and the liquidation preference and
preferential dividend rights of shares of Preferred Stock, only the value of the
shares of Common Stock, and shall not include or reflect any value of Preferred
Stock or any other investments made in the Home Equity Business Segment by Irwin
Financial or any affiliate thereof (the Preferred Stock and such other
investments being referred to herein as “Irwin Investments”).

It is not the intent of the parties that five percent (5%) of the Irwin
Investments inure to Delgado.

     (i) Special Valuation Rules. In determining Fair Market Value of a Delgado
Share, the following rules will be applied:

i. the Fair Market Value per share of Common Stock will be equal to the quotient
obtained when the aggregate Fair Market Value of all of the issued and
outstanding shares of Common Stock is divided by the aggregate number of such
issued and outstanding shares of Common Stock;

ii. there will be deemed to have been no cost of capital charged or assigned to
the Home Equity Business Segment on account of any Irwin Investments treated as
contributions made in exchange for Common Stock or Preferred Stock;

iii. allocations of the overhead of Irwin Financial or IUBT to the Home Equity
Business Segment may only be made in a manner that is consistent with

9



--------------------------------------------------------------------------------



 



historical charges and only in a manner that is consistently applied among the
business units and subsidiaries of Irwin Financial; and

iv. any consideration of a control premium will be applied proportionately to
all issued and outstanding shares of Common Stock of the Corporation.

     (j) Treatment of Affiliate Transactions. In determining Fair Market Value
of a Delgado Share, any transaction between the Corporation, Residual Holdings,
or Residual Holdings II, on the one hand, and Irwin Financial or affiliates of
Irwin Financial, on the other hand, will be based upon the manner booked by the
relevant entities, or on the basis of arms’ length transactions, whichever would
be more favorable to the Corporation, Residual Holdings or Residual Holdings II,
as the case may be; provided, however, that the parties acknowledge that some
transactions may not have comparable arms’ length transactions available, in
which case such value shall be based upon the manner booked by Irwin Financial
or such other Irwin Financial affiliates to the extent reasonable.

     (k) Attributes of Delgado Shares. Delgado, the Corporation and Irwin
Financial acknowledge and agree that the attributes of the Delgado Shares
described in this Section 2.02 are considered inherent attributes of the Delgado
Shares and are intended to be treated as part of the Delgado Shares as one
security. The parties may from time to time in the future agree that the
Corporation may substitute new certificates documenting shares in the
Corporation containing the same rights as the Delgado Shares.

     Section 2.03. Call Closing. The closing (“Call Closing”) of the purchase
and sale of the Shares pursuant to a Call will take place on a date selected by
the Corporation, which date will not be later than the 30th day following the
Valuation Date unless the parties mutually agree otherwise, but shall in any
case be no later than the 90th day following the Valuation Date. The parties
shall use their best efforts to complete the entire valuation and closing
process within the designated period. During any period of determination of Fair
Market Value, the parties agree to use their best efforts to carry on the
operations of the Home Equity Business Segment in the normal course. At the Call
Closing, Delgado (or her legal representative) will tender all the Shares
subject to the Call to the Corporation, and the Corporation will pay the Call
Price for all such Shares by cashier’s or certified check or by wire transfer of
immediately available funds payable to Shareholder (or his legal
representative).

ARTICLE III

Delgado Put Right

     Section 3.01. Put. Delgado will have the right (“Put”), exercisable by
delivery of written notice (“Put Notice”) to the Corporation (i) upon a Change
in Control occurring after October 1, 1999 or (ii) at any time after
December 22, 2004, to require the Corporation to purchase for the Put Price (as
defined in Section 3.02 below) all (but not less than all) of the Delgado Shares
which are then fully vested. The date on which the Put Notice is delivered to
the Corporation shall be referred to as the “Exercise Date.”

10



--------------------------------------------------------------------------------



 



     Section 3.02. Determination of Put Price. The “Put Price” of each Delgado
Share to be repurchased by the Corporation pursuant to the Put Notice shall be
an amount equal to the “Fair Market Value” thereof as defined and determined in
accordance with Section 2.02 hereof (with the “Effective Date” for purposes
thereof being the Exercise Date), plus interest from the Exercise Date at the
National Prime Rate. The Put Price for any Shares to be purchased pursuant to
the Put, shall be increased or decreased appropriately, without duplication, to
reflect any distribution of shares of Common Stock or other securities of the
Corporation or any successor or assign of the Corporation which is made
following the Exercise Date in respect of, in exchange for or in substitution of
such Shares by reason of any stock dividend, stock split, reverse stock split,
recapitalization, reclassification, combination, merger, share exchange or
consolidation. Delgado shall have the right, upon request, to have an internal
determination of Fair Market Value made by the Corporation’s Board of Directors,
which right may not be exercised more frequently than annually (it being
understood that any such determination shall be binding only as of the date such
determination is made).

     Section 3.03. Put Closing. The closing (“Put Closing”) of the purchase and
sale of the Delgado Shares pursuant to a Put will take place on a date selected
by the Corporation, which will not be later than the 30th day following the
Valuation Date (as that term is defined in Section 2.02) unless the parties
agree otherwise, but shall in any case be no later than the 90th day following
the Valuation Date. The parties shall use their best efforts to complete the
entire valuation and closing process within the designated period. During any
period of determination of Fair Market Value, the parties agree to use their
best efforts to carry on the operations of the Home Equity Business Segment in
the normal course. At the Put Closing, Delgado (or her legal representative)
will tender all the Delgado Shares subject to the Put to the Corporation and the
Corporation will pay the Put Price for all such Delgado Shares by cashier’s or
certified check or by wire transfer of immediately available funds payable to
Delgado (or her legal representative).

ARTICLE IV

Co-Sale and Anti-Dilution Rights

     Section 4.01. Co-Sale Rights.

     (a) Prior to any transfer of Shares by Irwin Financial, Irwin Financial
shall first notify Delgado in writing at least 30 days in advance of the
intended transfer. The notice shall contain all of the terms of the transfer,
including, without limitation, the name and address of the prospective
transferee, the purchase price and other terms and conditions of payment (or the
minimum purchase price or basis for determining the minimum purchase price and
minimum acceptable other terms and conditions), the date on or about which the
transfer is to be made, the number of shares of Common Stock or Preferred Stock
to be transferred, and the percentage of Irwin Financial’s total holdings of
Shares that those Shares represent (the “Irwin Notice”).

     (b) Within ten business days after receipt of the Irwin Notice, Delgado may
notify Irwin Financial (“Delgado Notice”) that Delgado will either (i) purchase
her vested pro rata share (as

11



--------------------------------------------------------------------------------



 



provided in paragraph (c) below) of Irwin Financial’s Shares to be subject to
the prospective transfer on the terms and conditions set forth in the Irwin
Notice, or (ii) transfer to either the buyer named in the Irwin Notice or to
Irwin Financial, the number of Delgado Shares that is equal to her pro rata
share (as provided in paragraph (c) below) of the number of Shares of Irwin
Financial’s Shares that are subject to the prospective transfer, in each case on
the same terms and conditions as set forth in the Irwin Notice.

     (c) With respect to any Irwin Notice Delgado receives under this
Section 4.01, unless Irwin Financial otherwise agrees, the maximum number of
Delgado Shares that Delgado shall be entitled to purchase or sell under
Paragraph (b) of this Section 4.01 shall be equal to the total number of Shares
that Irwin Financial has agreed to sell, multiplied by the percentage that
Delgado’s holdings of Common Stock bears to the total number of shares of Common
Stock (assuming conversion at the then applicable conversion rate or rates of
any Preferred Stock and other convertible securities, warrants, rights, or
options held by all holders thereof) then outstanding.

     (d) If Delgado exercises her rights under paragraph (b)(ii) of this
Section 4.01, Irwin Financial shall either assign that portion of its interest
in the agreement of transfer as Delgado is then entitled to and requests in the
Delgado Notice (the assignment shall be in form and substance reasonably
satisfactory to Delgado), or, at Delgado’s option and demand, Irwin Financial
shall acquire, under the same terms and conditions as set forth in the Irwin
Notice, all or any part of the Delgado Shares that Delgado would have been
authorized to transfer under the provisions of this Section 4.01; provided,
however, that Irwin Financial shall not be required to purchase any such Delgado
Shares from Delgado under this Section 4.01 if the proposed transfer to the
prospective transferee fails to be consummated.

     (e) After compliance with the provisions of this Section 4.01, Irwin
Financial may transfer its Shares, but only to the transferee designated in the
Irwin Notice, at the time, at the price, and on the same terms and conditions as
those contained in the Irwin Notice. The Delgado Notice pursuant to this
Section 4.01, when taken together with the Irwin Notice, shall constitute a
legal, valid, binding, and enforceable agreement between Irwin Financial and
Delgado on the terms and conditions set forth therein. References to “Irwin
Financial” in this Section 4.01 shall be deemed to include both Irwin Financial
and any of its affiliates who hold shares of the Corporation from time to time,
including without limitation IUBT. Notwithstanding anything herein to the
contrary, this Section 4.01 shall not apply to any transfer of shares of Common
Stock or Preferred Stock by Irwin Financial to any of its affiliates.

     Section 4.02. Anti-Dilution Rights. In the event the Corporation shall (i)
pay a dividend with respect to its capital stock in shares of Common Stock or
securities convertible into Common Stock, (ii) subdivide its outstanding shares
of Common Stock or securities convertible into Common Stock, (iii) combine its
outstanding shares of capital stock into a smaller number of shares of any class
of capital stock (iv) issue any shares of its capital stock in a
reclassification of the capital stock (including any such reclassification in
connection with a merger, consolidation or other business combination in which
the Corporation is the continuing corporation) or (v) otherwise issue any shares
of Common Stock or securities convertible into

12



--------------------------------------------------------------------------------



 



Common Stock with or without consideration therefor (any one of which actions is
herein referred to as an “Adjustment Event”), the number of shares of capital
stock held by Delgado immediately prior to the record date for such Adjustment
Event shall be adjusted so that Delgado shall thereafter be entitled to receive
the number of shares of Common Stock as is necessary to avoid dilution of
Delgado’s percentage ownership of Common Stock from that existing immediately
prior to the happening of such Adjustment Event or any record date with respect
thereto. An adjustment made pursuant to this Section 4.02 shall become effective
immediately after the effective date of such Adjustment Event, retroactive to
the record date, if any, for such Adjustment Event.

ARTICLE V

Certain Representations, Acknowledgments and Covenants

     Section 5.01. Subscriber Representation. Delgado represents and warrants to
the Corporation in connection with the issuance of the Delgado Shares to her, as
follows:

     (a) She is acquiring the Delgado Shares pursuant to the terms and
conditions of this Agreement for investment only, for her own account and not
with a view to the distribution or resale thereof.

     (b) She understands that the transferability of the Delgado Shares is
severely limited and that the Delgado Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”), or any state or other
securities laws and therefore cannot be offered or sold unless they are
subsequently registered under applicable securities acts or if an exemption from
registration is available.

     (c) She agrees that the Delgado Shares purchased will not be sold without
registration under the 1933 Act and any applicable state securities law, or
otherwise upon reliance on an exemption from registration or qualification in
compliance with applicable federal and state securities laws.

     (d) She is a resident of the State of California.

     (e) No commission or other remuneration shall be paid to any person in
connection with the issuance of the Shares.

     (f) She has such knowledge and experience in financial and business matters
that she is capable of evaluating the merits and risks of investment in the
Delgado Shares. Further, as a result of her active involvement in the
organization of the Corporation and as one of its initial directors and
officers, she has had access to and has actual knowledge of all of the material
facts concerning the Shares, the Delgado Shares, the Corporation and the
operations of the Corporation.

13



--------------------------------------------------------------------------------



 



     (g) The Corporation has made available to her the opportunity to ask
questions and receive answers from its officers concerning the Corporation, the
operations of the Corporation, the Shares and the Delgado Shares. She has had
the opportunity to consult with her legal counsel and tax advisor in connection
with issuance of the Delgado Shares to her and the matters set forth in or
contemplated by this Agreement.

     (h) The execution, delivery and performance of this Agreement by her, and
the transactions contemplated hereby, does not violate, breach or constitute
default under any agreement or contract to which she is a party.

     Section 5.02. Legend on Stock Certificate. Delgado understands and agrees
that certificates for the Delgado Shares shall be imprinted with a conspicuous
legend in substantially the following form:

“The common shares represented by this certificate have not been registered
under the federal Securities Act of 1933 or any state securities law. These
shares may not be sold, transferred, pledged or hypothecated unless first
registered under such laws, or unless the Corporation has received an opinion of
counsel satisfactory to it that registration under such laws is not required.
The sale, transfer, pledge and hypothecation, and the voting, of the common
shares represented by this certificate is restricted, and such shares are
subject to certain options, under the terms of a Shareholder Agreement among the
Corporation and certain shareholders, a copy of which is on file in the office
of the Corporation.”

The Corporation may issue stop transfer instructions to its transfer agent (if
any) or make a notation to such effect on its appropriate records.

     Section 5.03. Irwin Financial Guarantee. Irwin Financial hereby guarantees
the performance of all financial obligations to Delgado set forth in this
Agreement.

     Section 5.04. Certain Capital Contributions. Irwin Financial hereby agrees
that to the extent any dividends or distributions of equity are made by the Home
Equity Business Segment out of funds held by IUBT within such business segment,
and such dividends or distributions are in excess of or are made subsequent to
repayment in full of all capital contributed thereto by Irwin Financial or any
of its affiliates (including without limitation other business segments of
IUBT), Irwin Financial shall make or cause to be made a corresponding
contribution to the capital of the Corporation to be accounted for as Common
Stock, without dilution to Delgado.

     Section 5.05. Certain Inter-Company Payments. Irwin Financial shall cause
any and all amounts paid from time to time by Residual Holdings or Residual
Holdings II to Irwin Financial that are attributable to income from the residual
assets held by Residual Holdings, Residual Holdings II and/or their respective
subsidiaries (i) to be first applied toward the redemption of outstanding shares
of Preferred Stock and the repayment of any inter-company loans from Irwin
Financial, and (ii) then, after all outstanding shares of Preferred Stock have
been redeemed and any such inter-company loans from Irwin Financial have been
repaid, to be treated for all purposes as an inter-company advance by Residual
Holdings or Residual Holdings II, as the case

14



--------------------------------------------------------------------------------



 



may be, to Irwin Financial (and not as a dividend or other distribution paid in
respect of Irwin Financial’s equity interest in Residual Holdings or Residual
Holdings II, as the case may be). Any such amounts treated as such an advance to
Irwin Financial shall bear interest at a rate to be determined by formula based
on Irwin Financial’s marginal cost of funds from time to time, and shall be
evidenced and accounted for on the books of Irwin Financial, Residual Holdings
and/or Residual Holdings II, as the case may be, as an inter-company payable or
an inter-company receivable, as appropriate.

ARTICLE VI

Miscellaneous

     Section 6.01. Further Assurances. Each party hereto agrees to perform any
further acts and execute and deliver any documents which may be reasonably
necessary to carry out the intent of this Agreement. Delgado hereby appoints
Irwin Financial as Delgado’s attorney-in-fact, coupled with an interest, with
full power and authority to sign and deliver all certificates and share transfer
instruments which may be required in connection with a transfer of Delgado
Shares under this Agreement. This appointment is irrevocable while Delgado owns
Delgado Shares but will lapse automatically as soon as Delgado ceases to own
Delgado Shares.

     Section 6.02. Notices. Except as otherwise provided herein, all notices,
requests, demands and other communications under this Agreement shall be in
writing, and if given by telegram, telecopy or telex, shall be deemed to have
been validly served, given or delivered when sent, if given by personal
delivery, shall be deemed to have been validly served, given or delivered upon
actual delivery and, if mailed, shall be deemed to have been validly served,
given or delivered three business days after deposit in the United States mails,
as registered or certified mail, with proper postage prepaid and addressed to
the party or parties to be notified, at the following addresses (or such other
address(es) a party may designate for itself by like notice):

          If to the Corporation:



      Irwin Home Equity Corporation
500 Washington Street
Columbus, Indiana 47201
Attention: Thomas D. Washburn

          If to Delgado:



      Elena Delgado
26 Maplewood Drive
Danville, CA 94506

          If to Irwin Financial:



      Irwin Financial Corporation

15



--------------------------------------------------------------------------------



 



     500 Washington Street
Columbus, Indiana 47201
Attention: Thomas D. Washburn

     Section 6.03. Amendments. This Agreement may be amended only by a written
agreement executed by each of the parties hereto.

     Section 6.04. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana.

     Section 6.05. Entire Agreement. This Agreement, together with the Related
Agreement, constitutes the entire agreement and understanding among the parties
pertaining to the subject matter hereof and thereof and supersedes any and all
prior agreements, whether written or oral, relating hereto or thereto.

     Section 6.06. Recapitalizations or Exchanges Affecting the Corporation’s
Capital Stock. The provisions of this Agreement shall apply to any and all
shares of capital stock or other securities of the Corporation or any successor
or assign of the Corporation, which may be issued in respect of, in exchange for
or in substitution of, the Shares by reason of any stock dividend, stock split,
reverse split, recapitalization, reclassification, combination, merger,
consolidation or otherwise, and such shares or other securities shall be
encompassed within the term “Shares” for purposes of this Agreement.

     Section 6.07. Successors and Assigns. Each of the Corporation and Irwin
Financial may assign with absolute discretion any or all of its rights (but not
its obligations) under this Agreement to any of its affiliates, successors
and/or assigns and this Agreement shall inure to the benefit of, and be binding
upon, such respective affiliates, successors and/or assigns of the Corporation
in the same manner and to the same extent as if such affiliates, successors
and/or assigns were original parties hereto except as provided herein. Without
limiting the foregoing, the Corporation may assign the Call and/or the right to
perform under the Put provided for in this Agreement, respectively, to any of
its affiliates, successors and/or assigns. Delgado may not assign any or all of
her rights and/or obligations and/or delegate any or all of her duties under
this Agreement (other than as expressly permitted hereby) without the prior
written consent of the Corporation. Upon an assignment of any or all of
Delgado’s rights and/or obligations and/or a delegation of any or all of its
duties under this Agreement, in any such case in accordance with the terms of
this Agreement, this Agreement shall inure to the benefit of, and be binding
upon, Delgado’s respective legal representatives, successors and/or assigns in
the same manner and to the same extent as if such legal representatives,
successors and/or assigns were original parties hereto.

     Section 6.08. No Waiver. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions of this Agreement shall not be deemed to
be a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power under this Agreement at any one or more
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

16



--------------------------------------------------------------------------------



 



     Section 6.09. Severability. Should any clause, portion, or paragraph of
this Agreement be unenforceable or invalid for any reason, such unenforceability
or invalidity shall not affect the enforceability or validity of the remainder
of this Agreement. Should any particular provision or restriction, including,
but not limited to, the covenants and restrictions set forth in any exhibit
hereto, be held to be unreasonable or unenforceable for any reason, including,
without limitation, the time period, geographical area, or scope of activity
covered by such covenants and restrictions, then such covenants or restrictions
shall be given effect and enforced to whatever extent would be reasonable and
enforceable.

     Section 6.10. Headings. Introductory headings at the beginning of each
section and subsection of this Agreement are solely for the convenience of the
parties and shall not be deemed to be a limitation upon or description of the
contents of any such section or subsection of this Agreement.

     Section 6.11. Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original and both of which, when
taken together, shall constitute one and the same Agreement.

     Section 6.12. Days. A “day” means a calendar day, except where otherwise
specified. If the day upon which any act or event is to occur under this
Agreement falls on a Saturday, Sunday or other day on which banks in the State
of Indiana or the State of California are closed, the action or event shall
occur on the following day.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date set forth opposite their respective signatures.

              CORPORATION:
 
            IRWIN HOME EQUITY CORPORATION
 
       
Date: December 22, 2004
  By:   /s/ Thomas D. Washburn

       

  Printed:   Thomas D. Washburn

  Title:   Chairman

         
Date: December 22, 2004
  By:   /s/ Matthew F. Souza

       

  Printed:   Matthew F. Souza

  Title:   Secretary
 
            IRWIN FINANCIAL:
 
            IRWIN FINANCIAL CORPORATION
 
       
Date: December 22, 2004
  By:   /s/ Gregory F. Ehlinger

       

  Printed:   Gregory F. Ehlinger

  Title:   Senior Vice President/CFO

         
Date: December 22, 2004
  By:   /s/ Matthew F. Souza

       

  Printed:   Matthew F. Souza

  Title:   Senior Vice President/Secretary

     

  SHAREHOLDER:
 
   
Date: December 22, 2004
  /s/ Elena Delgado

   

  Printed: Elena Delgado

  Address: 26 Maplewood Drive

             Danville, CA 94506

18



--------------------------------------------------------------------------------



 



     
STATE OF INDIANA
)
)
  SS:
COUNTY OF BARTHOLOMEW
)  

     Before me, a Notary Public, in and for said County and State, personally
appeared Thomas D. Washburn on behalf of Irwin Home Equity Corporation and
acknowledged the execution of the foregoing Shareholder Agreement.

     Dated this 22 of December, 2004.

         

  Signature:   /s/ Billie L. Meents

       

  Printed:   Billie L. Meents

      Notary Public

My Commission Expires: June 25, 2009
County of Residence: Bartholomew

[SEAL]

     
STATE OF INDIANA
)
)
  SS:
COUNTY OF BARTHOLOMEW
)  

     Before me, a Notary Public, in and for said County and State, personally
appeared Matthew F. Souza on behalf of Irwin Home Equity Corporation and
acknowledged the execution of the foregoing Shareholder Agreement.

     Dated this 22 of December, 2004.

         

  Signature:   /s/ Billie L. Meents

       

  Printed:   Billie L. Meents

      Notary Public

My Commission Expires: June 25, 2009
County of Residence: Bartholomew

[SEAL]

 



--------------------------------------------------------------------------------



 



     
STATE OF INDIANA
)
)
  SS:
COUNTY OF BARTHOLOMEW
)  

     Before me, a Notary Public, in and for said County and State, personally
appeared Gregory F. Ehlinger on behalf of Irwin Financial Corporation and
acknowledged the execution of the foregoing Shareholder Agreement.

     Dated this 22 of December, 2004.

         

  Signature:   /s/ Billie L. Meents

       

  Printed:   Billie L. Meents

      Notary Public

My Commission Expires: June 25, 2009
County of Residence: Bartholomew

[SEAL]

     
STATE OF INDIANA
)  

)   SS:
COUNTY OF BARTHOLOMEW
)  

     Before me, a Notary Public, in and for said County and State, personally
appeared Matthew F. Souza on behalf of Irwin Financial Corporation and
acknowledged the execution of the foregoing Shareholder Agreement.

     Dated this 22 of December, 2004.

         

  Signature:   /s/ Billie L. Meents

       

  Printed:   Billie L. Meents

      Notary Public

My Commission Expires: June 25, 2009
County of Residence: Bartholomew

[SEAL]

20



--------------------------------------------------------------------------------



 



       
STATE OF CALIFORNIA
)    

)   SS:
COUNTY OF CONTRA COSTA
)    

     Before me, a Notary Public, in and for said County and State, personally
appeared Elena Delgado (Shareholder), and acknowledged the execution of the
foregoing Shareholder Agreement.

     Dated this 22 of December, 2004.

         

  Signature:   /s/ Susan Rhoades

       

  Printed:   Susan Rhoades

      Notary Public

My Commission Expires: January 13, 2006
County of Residence: Contra Costa

[SEAL]

21